DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1, 11, 20, 31 and 33 have been amended as requested in the response filed June 17, 2022.  Following the amendment, claims 1-9, 11-18, 20-21, 23-29, 31 and 33 are pending in the present application.

2.	Claims 1-9, 11-18, 20-21, 23-29, 31 and 33 are under examination in the current office action.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) filed May 24, 2022 and September 8, 2022 have been considered and the references therein are of record.

Priority
4.	As was discussed in the previous Office action mailed on 03/17/2022, for the purpose of applying prior art, all claims have been accorded the effective filing date of October 31, 2018 because they contain limitations that are not supported by earlier-filed applications. See section 10 of the 03/17/2022 Office action.

Withdrawn Claim Rejections
5.	The rejection of claims 11-13, 15 and 17 under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (WO 2019/006062 A1), as set forth at section 15 of the 03/17/2022 Office action, is withdrawn in view of applicant’s response filed 06/17/2022. In the response and pursuant to the exception under 35 U.S.C. 102(b)(2)(C), Applicant states that not later than the effective filing date of the claimed invention, the Jones et al. reference and the claim inventor were owned by the same entity.  Therefore, the statement of commonly owned disclosure is sufficient to overcome this rejection.
6.	The rejection of claims 11-18 under 35 U.S.C. 103 as being obvious Jones et al. (WO 2019/006062 A1) in view of Comoglio et al. (US 2009/0297439 A1), as set forth at section 19 of the previous office action, is withdrawn as discussed above because the commonly owned Jones et al. reference is not available as a prior art reference.

7.	The rejection of claims 31 and 33 under 35 U.S.C. 103 as being obvious over Jones et al. (WO 2019/006062 A1) and Wall et al. (Blood, 2010, 116: 2241-44), as set forth at section 20 of the previous office action, is withdrawn as discussed above because the commonly owned Jones et al. reference is not available as a prior art reference.


Maintained Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-9, 20-21 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an in vivo method of detecting the presence, location and/or quantity of non-cardiac amyloid light chain (AL) deposits in non-cardiac tissues of a patient suspected of having AL amyloidosis, comprising administering a detectably labeled antibody as recited in claim 1 or 20, does not reasonably provide enablement for an in vivo method of detecting AL amyloid deposits in the heart or cardiac tissues of a patient as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The rejection is maintained for reasons of record and as discussed below.
	The basis for this rejection with respect to the non-enablement of the detection of amyloid deposits in the heart of a patient has been set forth previously (see section 18 of the 03/03/2021 Office action; and sections 11-13 of the 03/17/2022 Office action) and therefore will not be reiterated here. 
Response to Arguments
9.	In the response filed June 17, 2022, applicant disagrees with the rejection and puts forth a Declaration under 37 CFR 1.132 by Dr. Suzanne Lentzsch (Exhibit A; hereinafter the Lentzsch Declaration), a co-inventor of the instant application. The response and Lentzsch Declaration state that the additional data of Exhibit A show imaging of cardiac-derived amyloidoma in mice using the claimed chimeric antibody (CAEL-101) labeled with 124I or as 89Zr. In these studies, mice were subcutaneously injected with homogenized human cardiac amyloid extracts, then after 5 days post-implant they were injected with labeled CAEL-101, and then 1, 4 or 7 days later they were imaged using a micro PET scanner. Applicants assert that the results show that the labeled antibody was able to bind and detect “amyloid deposits in the heart”, and therefore the specification provides enablement for the presently claimed invention.
10.	Applicant’s arguments and Declaration have been fully considered but are not persuasive.  In contrast to applicant’s arguments, the data provided in the Lentzsch Declaration does not show the detection of labeled antibody in amyloid deposits in the heart, but rather it shows the detection of subcutaneous amyloid deposits. At day 7 post-administration, the only labeled antibody that can be detected by PET is in the subcutaneous tissue at the site of amyloid implantation.  The homogenized cardiac-derived AL amyloidoma extracts that subcutaneously implanted in the mice are not the same as an amyloid deposit actually located in the heart of a patient. In the response filed 11/09/2020, Applicants have pointed out that administered 124I-labeled 11-1F4 (non-chimeric) antibody of Wall et al. (2010) was unable to image amyloid deposits in the heart. Moreover, as discussed previously, there is no evidence of record demonstrating a labeled chimeric 11-1F4 antibody (CAEL-101) would be capable of traversing the blood-heart barrier, which restricts the entry of large or hydrophilic molecules such as antibodies, to bind amyloid deposits located within cardiac tissues.  There is nothing of record to indicate or suggest that chimerization of the 11-1F4 antibody in any way improves or otherwise enhances the ability of the antibody to cross the blood-heart barrier and bind cardiac AL amyloid deposits.
Applicant’s arguments and Declaration are therefore not persuasive because the data presented is not commensurate in scope with the claimed invention as it does not actually demonstrate the detection of AL amyloid deposits in the heart of a subject at 7 days post-administration as required by the claimed invention.  The totality of the evidence of record therefore does not support the full breadth of enablement of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 11-18, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The basis of these rejections have been set forth previously (see section 14 of the 03/17/2022 Office action) and therefore will not be fully reiterated here.
	As amended, claim 11 is drawn to a composition comprising a chimeric antibody having a detectable label, “wherein the detectable label is present at least at 7 days post administration”. The claim is therefore indefinite because it is drawn to a product (a composition) but also implies a method of administration (is present at least at 7 days post administration).  Further, dependent claim 13 recites that “the detectable label is present at 14 days post administration”. The metes and bounds of the claims therefore cannot be readily determined. See MPEP §2173.05(p)(II). Dependent claims 12-18 are included in this rejection as they contain all of the limitations of base claim 11, yet nothing in addition that would aid in clarifying the issue. 
	Claims 31 and 33 each are drawn to methods that require administration of the diagnostic composition of claim 11 and “measuring…the diagnostic composition in the lymph nodes of the patient.” However, claim 11 recites that the composition is for detecting “the presence, location, and/or quantity of AL amyloid deposits in the heart of a subject”. Therefore, it is unclear whether the method of claims 31 and 33 requires the detection of detectable label in the heart as well as in the lymph nodes of the subject, or merely the detection of the diagnostic label in lymph nodes only. The metes and bounds of the claims therefore cannot be readily determined.
Response to Arguments
12.	In the response filed 06/17/2022, applicant asserts that claim 11 has been amended to delete the phrase “by administration of the composition to the subject”, and that this amendment render the rejections moot.
13.	Applicant’s assertions and claim amendments have been considered but are not persuasive. As discussed above, claim 11 and dependent claims thereof are still indefinite because the claims are drawn to a product, yet imply a method step of administration of the composition to a subject. Further, the amendment to claim 11 did nothing to affect or negate the indefiniteness issue pertaining to claims 31 and 33, as discussed above. Accordingly, the rejections of claims 11-18, 31 and 33 are maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

14.	Claims 11-13, 15, 17, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010, 116(13):2241-2244) in view of Solomon et al. (Clin Cancer Res. 2003, 9, 3831s-3838s) and as evidenced by Merlini (Hematology (2017), 2017(1): 1-12) and Edwards et al. (Presentation, 10 Dec 2017) (all references of record). The rejection is maintained for reasons of record and as discussed below. 
The basis of this rejection has been set forth previously (see section 14 of the 03/03/2021 Office action; and sections 16-18 and 21 of the 03/17/2022 Office action) and therefore will not be reiterated here. 
Response to Arguments
15.	In the response filed 06/17/2022, Applicant argues that the antibody of Wall is not capable of detecting amyloid deposits in the heart, as there was no uptake of the labeled antibody by the kidneys or heart in subjects. Applicant further argues that Wall discloses a murine antibody, not a chimeric antibody. And therefore, according to applicant, Wall teaches away from the claimed invention and provides no motivation for one of skill in the art to use a labeled antibody to image amyloid deposits in the heart as claimed.
16.	Applicant’s arguments have been considered but are not persuasive. Neither of claims 31 or 33 require the detection of labeled antibodies in the heart. Instead, each of the present claims recite measuring detectably labeled antibody in the lymph nodes as an indicator of effectiveness of treatment to remove AL amyloid deposits in the heart, and Wall teaches imaging labeled antibody in the lymph nodes of a subject. Further, Solomon provides for the chimeric antibody of the present claims, and it would have been obvious to have used a chimeric antibody when the subject is a human because such engineered antibodies are less immunogenic when administered to humans (versus the murine form of the antibody). Therefore, the combination of references still renders obvious the presently recited invention of claims 31 and 33.
	Further, applicants’ argument that the references teach away from the claimed invention is not persuasive.  A true “teaching away" from a concept must be explicit, not just an otherwise general suggestion. In the instant case, both Wall and Solomon are using the same antibody (or at least the parental murine antibody in the case of Wall) to accomplish the same diagnostic/prognostic methods presently claimed. Given the success of both references to generally use the 11-1F4 antibody for in vivo diagnostic imaging of lymph nodes, the artisan would not only have been motivated to have used a less-immunogenic chimeric version of the antibody in human patients, but also would have had a reasonable expectation that such a diagnostic technique would be successful. 
And with respect to the composition of claims 11-13, 15 and 17, it is again noted that the preamble reciting a composition “for detecting the presence, location, and/or quantity of AL amyloid deposits in the heart of a subject” is an intended use of the composition. The composition is actually used in the method of claims 31 and 33 to determine the effectiveness of treatment to remove AL amyloid deposits in the heart by imaging the labeled antibody in the lymph nodes of the patient, “wherein the higher the amount of detectable label detected in the lymph nodes, the more effective the treatment”.    Therefore, the combined teachings of the Wall and Solomon references still render obvious the composition of claim 11 and the methods of claims 31 and 33 as presently claimed.


17.	Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Blood, 2010, 116(13):2241-2244) in view of Solomon et al. (Clin Cancer Res. 2003, 9, 3831s-3838s) as applied to claims 11-13, 15 and 17 above, and further in view of Comoglio et al. (US 2009/0297439 A1).  The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 22 of the 03/17/2022 Office action) and therefore will not be reiterated here.
Response to Arguments
18.	In the response filed 06/17/2022, Applicants again argue that one skilled in the art would have had no motivation to make the substitution (i.e., the use of the 89Zr label of Comoglio in place of the 124I label of Wall) in view of the demonstrated failure of the labeled antibody of Wall to image cardiac amyloid deposits. Applicants assert that Comoglio does not cure the deficiencies of Wall and Solomon and submits that the Examiner is impermissibly using hindsight to create the argument.
19.	Applicants’ arguments have been considered but are not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the only modification to the method of Wall involves the substitution of the 124I label for the 89Zr label of Comoglio. Comoglio explicitly teaches that both 89Zr and 124I are particularly suitable for PET imaging (see, for example, [0036]-[0037]), and therefore  one of skill in the art would have recognized that both 89Zr and 124I are functionally equivalent, detectable labels that can be attached to antibodies for performing PET diagnostic techniques.
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Rather, an additional rationale for the instant finding of obviousness is that the claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Utilizing the 89Zr label instead of the 124I label amounts to a simple substitution of one known, functionally equivalent element for another to obtain predictable results.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Accordingly, the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20.	Claims 11-13, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 16-17 of copending Application No. 16/626,613 (reference application).  Note that a Notice of Allowance was mailed in the ‘613 application on 09/14/2022, and therefore the rejection is no longer provisional. The rejection is maintained for reasons of record and as discussed below.

21.	Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 16-17 of copending Application No. 16/626,613  in view of Comoglio et al. (US 2009/0297439 A1). Note that a Notice of Allowance was mailed in the ‘613 application on 09/14/2022, and therefore the rejection is no longer provisional. The rejection is maintained for reasons of record and as discussed below.

22.	The bases of the above rejections have been set forth previously (see sections 23 and 24 of the 03/17/2022 Office action, respectively) and therefore are not reiterated here.
Response to Arguments
23.	In the response filed 06/17/2022, applicant states that a terminal disclaimer was submitted to overcome the non-statutory obviousness-type double patenting rejections, and therefore request withdrawal of the rejections.
24.	Applicant’s statement has been considered but is not persuasive. In contrast to applicant’s assertion, no terminal disclaimer has been filed in this application, either accompanying the response or filed at a later date. Accordingly, the above non-statutory obviousness-type double patenting rejections are maintained.

Conclusion
25.	No claims are allowed.

26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Advisory Information
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649